Citation Nr: 0116497	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  00-03 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a hearing officer's decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                 


FINDING OF FACT

The appellant's clinical signs and manifestations of his 
service-connected PTSD are productive of social and 
occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as depression and 
anxiety.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C.A. § 5103A]; 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Outpatient and inpatient treatment records from the VA 
Medical Center (VAMC) in Ann Arbor, from February 1993 to 
October 1997, show intermittent treatment for PTSD.  The 
records reflect that in October 1997, the appellant was 
hospitalized for 10 days.  Upon admission, he complained that 
he was depressed, yelling at his kids, and having trouble at 
work.  The appellant indicated that he had served one tour of 
duty in Vietnam as a medic and reported a positive combat 
experience.  He stated that for the past 20 years, he had 
suffered from a chronic depressed mood, fatigue, decreased 
memory, poor concentration, increased irritability, and 
isolative behaviors.  The appellant noted that he was 
diagnosed with PTSD four years ago, and that he had been 
receiving treatment at a VA clinic since that time.  He 
reported that his current PTSD symptoms included nightmares 
and intrusive thoughts almost daily.  According to the 
appellant, his nightmares usually involved combat experiences 
and deceased veterans.  He revealed that he avoided crowded 
areas, and it was noted that he had positive avoidance 
behavior, was unable to establish intimacy, and was 
hypervigilant.  

At the time of the appellant's hospitalization, he stated 
that for the past 10 years, he had been employed at the Meier 
Metal plant, cutting and packaging plates.  The appellant 
indicated that his decreased memory and concentration were 
interfering with his work and that if he made another 
mistake, he was going to be fired.  He reported that he had 
been divorced twice and was currently married to his third 
wife.  The appellant revealed that his second wife was an 
alcoholic, and that he had received custody of their three 
sons after their divorce.  According to the appellant, his 
current increased irritability was causing him to yell at his 
kids.  However, he noted that he had a good relationship with 
his children and his wife.  He revealed that occasionally, he 
had paranoid ideations, especially towards his supervisor.  
The appellant noted that he thought that his supervisor was 
"after" him.  He denied suicidal or homicidal ideations, 
and there were no previous suicide attempts per history.   

Upon mental status evaluation, the appellant's speech was 
normal in tone, volume, and rate.  His mood was depressed and 
his affect was congruent with his mood.  The appellant was 
able to make appropriate jokes a couple of times during the 
interview.  His thought process was goal-directed and his 
thought content revealed no suicidal or homicidal ideation.  
There was no flight of ideas or looseness of association.  He 
was alert and oriented to person, time, and place.  There 
were no perceptual abnormalities and no delusions.  His 
insight and judgment were fair to good.  During 
hospitalization, the appellant was given medication and 
underwent therapy.  Upon discharge, the diagnoses included 
the following: (Axis I) (1) PTSD, and (2) major depressive 
disorder, (Axis IV) moderate with the threat of losing job, 
poor relationship with co-worker, and financial concerns, and 
(Axis V) Global Assessment of Functioning (GAF) score of 60 
to 70.  

A VA medical statement from I. Liberzon, M.D., Assistant 
Professor of Psychiatry, Director, PTSD Clinic, dated in 
October 1998, shows that at that time, Dr. Liberzon indicated 
that the appellant had been under his care since March 1993.  
Dr. Liberzon stated that his current diagnoses included the 
following: (Axis I) (1) PTSD, and (2) dysthymia, (Axis III) 
rule out sleep apnea, (Axis IV) moderate, and (Axis V) GAF 
score of 65.  According to Dr. Liberzon, the appellant was 
currently being treated with anti-depressant medications with 
only partial response in his recovery.

In November 1998, a hearing was conducted at the RO.  At that 
time, the appellant testified that he was stationed in 
Vietnam from 1968 to 1969, and that during that period of 
time, he was a medic at a provincial hospital.  (T.1).  The 
appellant stated that each medic was assigned to a bunker on 
a firing line and was responsible for personnel in that 
bunker.  (T.2).  He indicated that his assigned bunker 
experienced numerous mortar attacks and that he was hit by 
shrapnel "a couple of times."  (T.2-4).  The appellant 
noted that on one occasion, one of his friends, Mr. R.G.C., 
was standing right next to him when he was hit during a 
mortar attack.  (T.6).  According to the appellant, his 
friend subsequently died.  (Id.). 

In a hearing officer's decision, dated in January 2000, the 
appellant's claim for entitlement to service connection for 
PTSD was granted and a 10 percent disabling evaluation was 
assigned under Diagnostic Code 9411, effective from October 
17, 1997.  At that time, the hearing officer stated that the 
RO had received evidence showing that the appellant's friend, 
Mr. C., had died in combat.  The hearing officer indicated 
that the appellant had testified that he had witnessed the 
death of Mr. C., and there was nothing to disprove his 
contention regarding Mr. C.'s death.  Thus, the RO concluded 
that the appellant had a verifiable stressor, and in light of 
the evidence showing that he had been currently diagnosed 
with PTSD, the RO granted his claim for service connection 
for PTSD.  

A correspondence from Mr. A.M.F., President, Local 771, UAW, 
to the RO, dated in April 2000, shows that at that time, Mr. 
F. stated that he was the appellant's union representative 
and had known him for seven years.  Mr. F. indicated that 
unfortunately, he had been involved with representing the 
appellant on many occasions and he could personally attest to 
a specific pattern of the appellant's behavior.  According to 
Mr. F., the appellant had been employed at Meier Metal for 
over 13 years.  The appellant was a good worker, had good 
attendance, and observed the policies of the company.  
However, Mr. F. reported that the appellant had many 
distressing occasions in his life and whenever he was 
challenged or perceived to be challenged with something, it 
perpetuated extremely poor performance.  Everyday tasks 
became acutely riddled with mistakes.  Mr. F. noted that the 
union had been actively involved in saving the appellant's 
employment, but he feared that they were running out of 
options.  In summary, Mr. F. stated that the appellant's 
performance issues occurred, and/or were worsened, when he 
was pressured or stressed.  According to Mr. F., giving the 
appellant a warning about poor performance only amplified the 
problem.  It was Mr. F.'s opinion that the appellant's 
attitude was attributable to his experiences in the Army.  
Mr. F. indicated that there were too many different life 
experiences that the appellant had weathered to attribute the 
stress to any other thing.  In Mr. F.'s opinion, the 
appellant's perception of a situation complicated it and that 
"all of his failed experiences, following his enlistment, 
[were] a result of his enlistment."   

In addition to his statement, Mr. F. also submitted the 
appellant's employment records from Meier Metal, from May 
1995 to March 2000.  The records show that the appellant was 
disciplined on numerous occasions for activities ranging from 
falsifying company documents to cutting errors.  

In April 2000, a hearing was conducted at the RO.  At that 
time, the appellant testified that he had recently been 
diagnosed with heel spurs and was receiving workman's 
compensation.  (T.1).  However, the appellant stated that if 
he was not currently on medical disability, it was very 
likely that he would not have his job at Meier Metal for much 
longer.  (Id.).  The appellant indicated that he had received 
numerous disciplinary actions.  (T.2).  He noted that he was 
currently at step three, which was one day off without pay, 
and that when he returned to work, he would most likely be at 
step four, which was three days off without pay.  (Id.).  
According to the appellant, step five was termination.  
(Id.).  The appellant revealed that he often disagreed with 
his foreman and that he would get "quite verbal" with him.  
(T.4).  He stated that he had trouble remembering things, and 
that he had nightmares about his experiences in Vietnam.  
(Id.).  According to the appellant, he had also been recently 
diagnosed with sleep apnea.  (Id.).  The appellant reported 
that he slept for only three hours a night.  (Id.).  He 
indicated that when he was not at work, he did not associate 
with people and that he just stayed at home and took care of 
his three kids.  (Id.).  According to the appellant, he was 
divorced for the third time, and his third wife claimed that 
he had been verbally abusive to her granddaughter.  (Id.).  
The appellant testified that he had outbursts of anger and 
was often irritable.  (T.5).  He reported that he had anxiety 
attacks and would jump at noises.  (Id.).  According to the 
appellant, recently, he got mad at one of his children and 
spanked him.  (T.6).  The appellant revealed that he was 
subsequently reported to the Child Protective Services and 
was ordered to attend a parenting class.  (T.6). 

In April 2000, the appellant underwent a VA examination.  At 
that time, he stated that he did not enjoy anything and that 
he was living day-to-day.  He admitted to sleep disturbances 
and indicated that the maximum he slept was four to five 
hours, which was also broken sleep.  According to the 
appellant, he had been diagnosed with sleep apnea.  The 
appellant reported that he had nightmares almost every night 
and that he was unable to forget the events that happened 
while he was in Vietnam.  He revealed that on one occasion, 
his bunker was attacked and one of his friends died.  The 
appellant stated that he still felt guilty that he had 
survived and his friend did not.  He indicated that he did 
not watch television or war movies because he did not want to 
associate with anything that reminded him of his service.  
The appellant noted that he was unable to control his anger 
and that he hit his son on one occasion and was reported to 
the Protective Services.  According to the appellant, he did 
not want to lose his kids.  He denied past suicidal attempts 
and denied current suicidal or homicidal ideations.  The 
appellant also denied hearing voices or seeing things.  

Upon mental status evaluation, there were no abnormal body 
movements observed and the appellant was cooperative.  His 
mood was dysphoric and his affect was appropriate.  Speech 
was spontaneous, coherent, and relevant and there were no 
signs of psychosis.  No suicidal or homicidal ideations were 
present.  The appellant was alert and oriented times three.  
In regards to his memory, he was able to remember two out of 
three after five minutes.  General fund of knowledge was fair 
and his insight and judgment were fair.  The diagnoses 
included the following:  (Axis I) PTSD and dysthymia, (Axis 
III) heel spurs and sleep apnea, (Axis IV) moderate; he was 
taking care of three children, and (Axis V) GAF score of 70.  
The examiner stated that the appellant had some difficulty in 
social, occupational functioning, but that he was able to 
take care of his three children by himself and maintain 
current job for the last 13 years.  

In March 2001, a hearing was conducted at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that he had nightmares about his experiences in 
Vietnam.  (T.2,3).  The appellant stated that when he had 
nightmares, he would get up and get his gun and walk through 
the house and check the doors and windows, and then go back 
to sleep.  (T.3).  He indicated that he had problems 
concentrating and that he had almost lost his job due to his 
inability to "focus on things."  (T.3,4).  The appellant 
noted that he had been employed at the same shop for the past 
15 years.  (T.4).  He reported that he had had "tons of 
problems" at his employment and that once he got comfortable 
in a job, he made mistakes and would daydream about Vietnam.  
(Id.).  The appellant revealed that he had recently suffered 
a work injury and was receiving workman's compensation.  
(T.6).  However, he stated that if he wasn't receiving 
medical disability, he would have been fired.  (T.8).  
According to the appellant, he did not like to be around 
people and he would not take his children to the mall because 
he disliked crowds.  (Id.).  The appellant testified that he 
had thought about committing suicide "a few times."  (T.6).  
He reported that his PTSD symptoms had gotten worse over the 
years, and that he was having a harder time managing his 
stress and anger.  (T.8,9).  According to the appellant, he 
attended the American Youth Association with his kids for 
counseling.  (Id.).  The appellant stated that he did not go 
out socially and that he just stayed home.  (T.9,10).  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  In the instant case, the 
RO has received outpatient and inpatient treatment records 
from the Ann Arbor VAMC, from February 1993 to October 1997, 
a VA medical statement from Dr. Liberzon, dated in October 
1998, a correspondence from Mr. F., dated in April 2000, and 
the appellant's employment records, from May 1995 to March 
2000.  In addition, in April 2000, the appellant underwent a 
VA PTSD examination.  Thus, it is the Board's determination 
that the appellant has had a VA examination pertinent to his 
service-connected PTSD, and there is no indication that there 
are additional documents that have not been obtained and 
would be pertinent to the present claim.  The appellant and 
his accredited representative have been accorded the 
opportunity to present evidence and argument in support of 
the claim, including at a personal hearing and a Travel Board 
hearing.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A].  No further 
development is required in order to comply with VA's duty to 
assist.   


III.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).   

As noted above, in a hearing officer's decision, dated in 
January 2000, the appellant's claim for entitlement to 
service connection for PTSD was granted and a 10 percent 
disabling evaluation was assigned under Diagnostic Code 9411, 
effective from October 17, 1997.  As the appellant took issue 
with the initial rating assigned following the grant of 
service connection, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).  Thus, the Board must 
evaluate the relevant evidence since October 1997.  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders is as follows:

A 10 percent rating is to be assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease with work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  

In the instant case, the evidence of record reflects that the 
appellant has complaints which include nightmares, inability 
to concentrate, irritability, anxiety, social isolation, and 
hypervigilance.  In this regard, the Board notes that in 
October 1997, the appellant was hospitalized for 10 days at 
the Ann Arbor VAMC.  Upon mental status evaluation, his mood 
was depressed and his affect was congruent with his mood.  
However, he was able to make appropriate jokes a couple of 
times during the interview, his thought process was goal-
directed, there was no flight of ideas or looseness of 
association, he was alert and oriented to person, time, and 
place, there were no perceptual abnormalities and no 
delusions, and his insight was fair to good.  Upon his 
discharge, he was diagnosed with the following: (Axis I) (1) 
PTSD, and (2) major depressive disorder, (Axis IV) moderate 
with the threat of losing job and poor relationship with co-
worker, and financial concerns, and (Axis V) GAF score of 60 
to 70.  In addition, in a VA medical statement from Dr. 
Liberzon, dated in October 1998, Dr. Liberzon provided the 
following diagnoses: (Axis I) (1) PTSD, and (2) dysthymia, 
(Axis III) rule out sleep apnea, (Axis IV) moderate, and 
(Axis V) GAF score of 65.  According to Dr. Liberzon, the 
appellant was currently being treated with anti-depressant 
medications with only partial response in his recovery.

Additionally, the Board observes that in the appellant's 
April 2000 VA examination, his mood was dysphoric and his 
affect was appropriate.  The appellant was alert and oriented 
times three.  Moreover, his general fund of knowledge was 
fair and his insight and judgment were fair.  The diagnoses 
included the following:  (Axis I) PTSD and dysthymia, (Axis 
III) heel spurs and sleep apnea, (Axis IV) moderate; he was 
taking care of three children, and (Axis V) GAF score of 70.  
The examiner stated that the appellant had some difficulty in 
social, occupational functioning, but that he was able to 
take care of his three children by himself and maintain 
current job for the last 13 years.

Based on the evidence as described above, it is the opinion 
of the Board that the criteria for a 30 percent rating under 
the current provisions of Diagnostic Code 9411 have been met.  
Accordingly, an evaluation in excess of 10 percent is 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

Further, it is important to note that this same evidence does 
not demonstrate that a rating in excess of 30 percent is in 
order.  The Board recognizes that the appellant's employment 
records from Meier Metal, from May 1995 to March 2000, show 
that he was disciplined on numerous occasions for activities 
ranging from falsifying company documents to cutting errors.  
Moreover, the Board further recognizes that the appellant has 
testified that if he was not currently receiving medical 
disability, he would be fired from his job at Meier Metal.  
In addition, the appellant has submitted an April 2000 
correspondence from Mr. F., the appellant's union 
representative, which shows that at that time, Mr. F. noted 
that the union had been actively involved in saving the 
appellant's employment, but he feared that they were running 
out of options.  Mr. F. further stated that the appellant's 
performance issues occurred, and/or were worsened, when he 
was pressured or stressed, and that in his opinion, the 
appellant's attitude was attributable to his experiences in 
the Army.  Thus, it appears that Mr. F. is contending that 
the appellant's decreased work efficiency is due to his PTSD.  
In this regard, the Board observes that lay statements are 
considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms 
must be viewed in conjunction with the objective medical 
evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board notes that as previously stated, in the 
appellant's April 2000 VA examination, the examiner stated 
that the appellant had some difficulty in social, 
occupational functioning, but that he was able to take care 
of his three children by himself and maintain current job for 
the last 13 years.  Moreover, he assigned a GAF score of 70.  
As set forth under the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV), a GAF score of 70 suggests some mild 
symptoms of a psychiatric disorder (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

The Board further notes that although the appellant has been 
divorced three times, he has custody of his three children 
and is currently raising them.  The Board recognizes that the 
appellant has noted that on one occasion, he hit his son and 
was subsequently reported to the Child Protective Services.  
However, in the appellant's April 2000 VA examination, the 
appellant indicated that he had recently attended the 
American Youth Association with his kids for counseling.  The 
Board further recognizes that although in the appellant's 
March 2001 Travel Board hearing, the appellant noted that he 
had thought about committing suicide "a few times" (T.6), 
during his October 1997 hospitalization, the appellant denied 
suicidal or homicidal ideations, and there were no pervious 
suicide attempts per history.  In addition, upon mental 
status evaluation, thought content revealed no suicidal or 
homicidal ideation.  Moreover, in the appellant's April 2000 
VA examination, he denied past suicidal attempts and upon 
mental status evaluation, no suicidal or homicidal ideations 
were present.  Furthermore, speech was spontaneous, coherent, 
and relevant, and there were no signs of psychosis.  
Therefore, in light of the above, it is the Board's 
determination that the record contains no evidence of 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short-and long-term memory, 
or impaired judgment or abstract thinking.  Accordingly, an 
evaluation in excess of 30 percent for the appellant's 
service-connected PTSD is not warranted.  










ORDER

Entitlement to a 30 percent evaluation for PTSD is granted, 
subject to the regulations governing the payment of monetary 
awards.  






		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

